Citation Nr: 0915083	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder, 
including refractive error, blepharospasm, and a burn injury 
to the eyelids and eyebrows, and including as secondary to 
ionizing radiation and Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 until February 
1969.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2007, October 2006, and May 
2006 and was remanded each time to the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
for additional development.  Prior to the Remand, this matter 
was before the BVA on appeal from an August 2002 rating 
decision.  

The Veteran also requested a hearing before a member of the 
Board, which was ultimately scheduled for January 2005.  The 
record indicates that the Veteran failed to appear for his 
hearing.  Because the Veteran has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704(d).  

Additionally, a review of the record discloses the Veteran 
applied to reopen his claim for service connection for sores 
on his head and buttocks, and applied for service connection 
for left and right joint problems, a lump in the neck, a 
blood disorder, a heart condition, and swelling of the foot. 
He has also claimed service connection for PTSD, colon 
cancer, and prostate cancer.  Additionally, there are claims 
for congenital heart and joint problems related to the 
Veteran's children and a claim for apportionment filed by his 
ex-wife. The RO has not adjudicated the Veteran's petitions 
to reopen or his new claims and as such these claims are 
REFERRED to the RO for appropriate action.


FINDING OF FACT

1.  The veteran's refractive error is not a disability for VA 
purposes.

2.  The veteran does not currently have an eye disability for 
which service connection can be granted.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an eye disorder, including refractive error, blepharospasm, 
and a burn injury to the eyelids and eyebrows, have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him that in 
order to establish service connection, the evidence must show 
that he had an in-service injury or that his claimed disease 
began in or was aggravated by service, or that an event in 
service caused the injury or disease; that he has a current 
physical or mental disability; and that there is a 
relationship between his current disability and injury, 
disease, or in-service event.  The letter also informed him 
that VA will request service treatment records and/or 
personnel records, as well as relevant treatment records 
received at VA and other federal facilities.  The letter 
further informed him that it was his responsibility to 
support his claim with appropriate evidence, though VA would 
help him obtain records from any non-federal sources.  

With respect to the Dingess requirements, in November 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Any timing error in regards 
to notice was cured by the subsequent readjudication of the 
claim in the August 2008 Supplemental Statement of the Case.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records.  The Veteran has submitted 
statements and was provided an opportunity to set forth his 
contentions during a hearing before a Veterans Law Judge, but 
failed to report to his hearing.  The Board further notes 
that VA medical examinations were provided; the most recent 
examination was in November 2007 and provided a medical 
opinion as to the etiology of his current claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Eye Disorder

The Veteran contends that he has an eye disorder, including 
refractive error, blepharospasm, and a burn injury to the 
eyelids and eyebrows due to service or that was aggravated by 
service, or that is due to in-service exposure to ionizing 
radiation and Agent Orange.  

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).

The Veteran's service treatment records indicate numerous 
instances of complaints of and treatment for the Veteran's 
eyes.  His January 1967 pre-induction examination noted that 
he had myopia and astigmatism; he also reported that he had 
eye trouble at that time.  The service treatment records 
generally indicate that the medical examiners noted that the 
Veteran had a nervous twitch of the right eye, but that it 
would not interfere with his duty, as indicated in May 1967.  
The Veteran was examined by the ophthalmology clinic on May 
25, 1967.  The examiner found no medical reason why the 
Veteran would have an eye problem and determined that the 
Veteran was using his eye as an escape mechanism to avoid 
unpleasant conditions; he referred the Veteran for a mental 
health examination. 

The Veteran was examined at the neurology clinic on May 29, 
1967.  The examiner found the Veteran to have a history of 
drooping of the right eye, but found no explanation for it.  
The examiner then determined that he had voluntary 
blepharospasm.  A June 1967 examination similarly noted that 
the Veteran had blepharospasm.  

The Veteran repeatedly reported problems with his eyes, and 
his examiners repeatedly found there to be no physical 
abnormalities regarding his eyes, as indicated in an August 
4, 1967 report.  An Ophthalmologic Consultation was provided 
in September 1967 and the examiner found him to have 
blepharospasm due to some psychogenic origin.  Another 
Ophthalmology Consultation was provided on June 14, 1968 
referring to the Veteran's history of complaints of his eye 
lids snapping shut at times.  The examiner found no ocular 
origin for his lids shutting.  A June 16, 1968 medical 
examiner opined that the Veteran had no disease of the eye 
and that he appeared to be trying to parlay a number of non-
specific complaints into an advantageous circumstance.  The 
examiner further found no need for a new round of consults 
and put him back on duty with no profile limitations.  

A July 1968 mental hygiene clinic record noted that the 
Veteran complained of temporary loss of use and blinking of 
eyes, though neurological and ophthalmology evaluations were 
negative.  The examiner diagnosed him with passive aggressive 
personality disorder vs. malingering.  The examiner found 
that the Veteran had had sufficient evaluations to determine 
that he was fit for duty by medical standards and that the 
real problem was of motivation for duty; the examiner 
recommended duty with no limits, no more consultations for 
the eyes, and disciplinary action if the Veteran failed to 
perform his job.  The February 1969 discharge examination 
found his eyes to be normal, though it noted that he had 
bilateral refractive error.  

The Veteran's record is silent as to any complaints of or 
treatment for any eye disorders for decades following 
service.  An August 2001 VA outpatient treatment record noted 
that the Veteran complained of blurriness of the left eye, 
which he claimed he had had since 1967, but had not followed 
up on medically since that time.  He also reported having 
numerous eye floaters in August 2002.  

A general medical VA examination was provided in October 
2002, during which the Veteran reported receiving a burn 
injury to this face, including his eyebrows and moustache 
area in 1968.  He reported that he had been adequately and 
appropriately treated and had no residual problems since 
then.  

A November 2006 VA eye examination found no change in the 
Veteran's myopia astigmatism since 6th grade and that his 
presbyopia was age related.  

Another VA examination was provided in May 2007, which 
included a review of the claims file.  The examiner found 
blepharospasms of the eyes to not be present at the time of 
the examination and noted that there was no history of trauma 
to the eyes, noted no loss of eyebrows or eyelashes, and 
found his eyelids to be normal.  The examiner found the 
Veteran to have myopia and astigmatism of both eyes, which 
had been corrected with glasses.   There was no significant 
effect on employment or daily activities.  No other eye 
diseases, including conjunctivitis, iritis, retinitis, and 
scleritis were active at that time.  

A new VA examination was provided in November 2007 and 
included a review of the claims file.  There was no loss of 
the Veteran's eyebrows or eyelashes and the eyelids were 
normal.  Blepharospasm was not present at the time of the 
examination.  The examiner found him to have myopia 
astigmatism and presbyopia of both eyes.  

A June 2008 Addendum was created by the November 2007 VA 
examiner.  The examiner noted that the Veteran's myopia 
astigmatism of both eyes had been present since 6th grade, 
with no essential change.  The Veteran's current presbyopia 
was related to age and was normal.  None of the Veteran's 
diagnosed eye disorders were abnormal conditions.  
Furthermore, myasthenia gravis had never been present at any 
time in or out of service and blepharospasm had been found 
due to passive aggressive personality in service.  The 
examiner noted that he had completely reviewed the Veteran's 
claims file several times and there was no change from the 
Veteran's previous eye examination.  

The medical evidence of record indicates that the only 
chronic eye disorders that the Veteran current has are 
myopia, astigmatism, and presbyopia of both eyes.  However, 
myopia, astigmatism, and presbyopia are refractive errors.  
(See http://www.merck.com/mmpe/sec09/ch099/ch099a.html).  
Under the law, refractive error is not subject to service 
connection.  See 38 C.F.R. § 3.303(c).  In claims for service 
connection for refractive errors (i.e., myopia, astigmatism, 
and presbyopia) the law is dispositive, the claims must be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In regards to the claim for service connection for 
blepharospasm, the service treatment records indicate that 
the Veteran was diagnosed with that disorder in service.  
However, the diagnosis of blepharospasm in service was latter 
challenged and it was determined that the veteran had no 
disease of the eye.  It was noted that neurological and 
ophthalmology examinations were normal.  Additionally, none 
of his post-service medical records indicate that he was ever 
diagnosed with or treated for blepharospasm following 
service.  In fact, the VA examiners have repeatedly found him 
to not currently have blepharospasm or any other eye 
diseases, other than bilateral myopia astigmatism and 
presbyopia. A threshold requirement for the granting of 
service connection is evidence of a current disability. In 
the absence of evidence of a current disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran has further claimed to have residuals of an in-
service burn injury to his eyelids and eyebrows.  The service 
treatment records do not indicate that he was treated for 
such an injury.  The Veteran himself has contradicted himself 
in claiming such an injury.  In his October 2002 VA 
examination, he reported that he had a burn injury to his 
face, specifically his eyebrows and moustache area in 1968, 
but that he had no residual problems since then.  He also 
reported to his May 2007 VA examiner that he had no history 
of trauma to the eye.   

However, even if the Veteran were found to have such an 
injury, there is no indication of him having a chronic 
disability following such an injury; there is no current 
diagnosis of a disability to the eyelids or eyebrows.  His VA 
examiners have repeatedly found him to have no loss of the 
eyebrows or eyelashes and to have normal eyelids.  As 
previously stated, a threshold requirement for the granting 
of service connection is evidence of a current disability.  
Brammer, 3 Vet. App. at 225. 

The Board notes that the veteran also claims to have an eye 
disability due to radiation exposure and Agent Orange 
exposure.  As the veteran does not have a current eye 
disability for which service connection can be granted, his 
claims of service connection no matter what the basis must be 
denied.  The evidence shows that the veteran's current eye 
disability involves refractive error, and as noted above 
service connection for this disorder is denied as a matter of 
law.

In light of the foregoing, the preponderance of the evidence 
of record is against the claim, the benefit of the doubt rule 
does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991).  Consequently, the Veteran's claim for service 
connection for an eye disorder, including refractive error, 
blepharospasm, and a burn injury to the eyelids and eyebrows, 
and including as secondary to ionizing radiation and Agent 
Orange exposure, is denied.  


ORDER

Service connection for an eye disorder, including refractive 
error, blepharospasm, and a burn injury to the eyelids and 
eyebrows, and including as secondary to ionizing radiation 
and Agent Orange exposure, as well as due to aggravation, is 
denied.  


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


